Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16,598,397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim accessing an existing digital certificate corresponding to a public key assigned to the server, detecting an expiration time for the existing digital certificate, generating a certificate signing request for a CA, receiving a new digital certificate from the CA in response to the CSR, and replacing the existing digital certificate in a key store for the server with the new digital certificate.  The instant application further claims detecting a signature status for the existing digital certificate, whereas the copending application claims detecting an expiration time for the existing digital certificate.  The instant application also claims self-signed certificates, whereas the copending application claims renewable certificates.  It would have been obvious to replace self-signed certificates with renewable certificates because since self-signed certificates are easy to produce and have most of the security as CA signed certificates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (U.S. Patent Pub. No. 2017/0033935).

claims 1, 8, and 15, Clark et al. teaches a server comprising: a processing device (fig. 1, ref. num 119); and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising (fig. 1, ref. num 120): accessing, upon initiation of an encrypted communication session between the server and a client, an existing digital certificate corresponding to a public key assigned to the server (paragraph 0018); detecting a signature status for the existing digital certificate (paragraph 0030); generating a certificate signing request for a certificate authority (CA) based on the signature status indicating that the existing digital certificate is a self-signed digital certificate (paragraph 0036-0037); receiving a CA-signed digital certificate in response to the certificate signing request, the CA-signed digital certificate authenticating the public key assigned to the server (paragraph 0038); and replacing the existing digital certificate in a key store for the server with the CA-signed digital certificate (paragraph 0043).

Regarding claims 2, 9, and 16, Clark et al. teaches wherein the certificate authority is pre-selected by a server administrator from a plurality of available certificate authorities (paragraph 0044).

Regarding claims 3, 4, 10, 11, and 17, Clark et al. teaches wherein the operations further comprise self-signing the existing digital certificate as part of testing or staging a build for the server (paragraph 0030); and wherein the operations further comprise placing the server into production on a network prior to initiation of the encrypted communication session (paragraph 0001).

Regarding claims 5, 12, and 18, Clark et al. teaches wherein the initiation of the encrypted communication session further comprises: receiving a message from the client to initiate the encrypted communication session; based on receiving the message, retrieving the existing digital certificate from 

Regarding claims 6, 13, and 19, Clark et al. teaches wherein the response includes the existing digital certificate when the signature status indicates that the existing digital certificate is a CA-signed digital certificate (paragraph 0018).

Regarding claims 7, 14, and 20, Clark et al. teaches wherein the response includes the CA-signed digital certificate when the signature status indicates that the existing digital certificate is a self-signed digital certificate (paragraph 0018).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433